United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINSTRATION MEDICAL
CENTER, Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1089
Issued: January 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 21, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a one percent permanent impairment
to each leg; and (2) whether the Office properly determined appellant’s pay rate for
compensation purposes.
FACTUAL HISTORY
The Office accepted that appellant, a nursing assistant, sustained lumbar and thoracic
strains in the performance of duty on September 13, 1992. Appellant did not stop working. As
of March 29, 1994, she began working as a clinical assistant, a position without night or Sunday
premium pay. By decision dated February 6, 1996, the Office determined her actual earnings
fairly and reasonably represented her wage-earning capacity and her compensation was reduced.

The record indicates that appellant retired in 1997 and selected Office of Personnel Management
retirement benefits.
In a report dated October 9, 2007, Dr. George Rodriguez, an osteopath, provided a
history and results on examination. He diagnosed lumbosacral strain/sprain, and L5-S1 herniated
disc, and stated the conditions were secondary to the September 13, 1992 employment injury.
With respect to permanent impairment, Dr. Rodriguez opined that appellant had three percent
impairment to each leg for dysesthesia. He referred to Table 17-37 and 16-10 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment and identified the
nerve as “50 percent of sciatic.” Dr. Rodriguez graded the impairment at 25 percent of a
maximum 12 percent for 3 percent impairment to each leg. He also identified the superior
gluteal nerve, but indicated there was no impairment under Table 17-37.
An Office medical adviser reviewed the medical records in a January 27, 2008 report. He
stated that Dr. Rodriguez incorrectly identified the sciatic nerve, as the entire nerve was not
involved. The medical adviser found the S1 nerve root was involved, based on the diagnosis of
right-sided L5-S1 herniated disc. He noted the sciatic nerve involves four different nerve roots,
and the sciatic nerve is formed anatomically after the nerve roots coalesce. The medical adviser
applied Table 15-18 of the A.M.A., Guides, which provides a maximum of five percent for
sensory deficit in the S1 nerve root. The impairment was graded at 25 percent of the maximum
under Table 15-15 for diminished light touch, with or without minimal abnormal sensations or
pain, that is forgotten during activity. The medical adviser concluded that appellant had a one
percent permanent impairment to each leg.
By decision dated February 21, 2008, the Office issued a schedule award for a one
percent permanent impairment to each leg. The period of the award was 40.32 days from
October 9, 2007. The pay rate for compensation purposes was $487.44, at a compensation rate
of 66 and 2/3 percent.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants, the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

A. George Lampo, 45 ECAB 441 (1994).

2

ANALYSIS -- ISSUE 1
Dr. Rodriguez, an attending physician, provided an opinion as to a permanent impairment
of both legs using Table 17-37.3 The Office medical adviser offered a rationalized medical
opinion as to why he did not believe this table was appropriate under the circumstances of this
case. He noted the diagnosis of L5-S1 herniated disc, discussed the development of the sciatic
nerve and explained that the sciatic nerve was composed of four different nerve roots. The
medical adviser indicated the affected nerve root was S1. Based on his review of the medical
evidence, application of Table 17-37 using the sciatic nerve was not appropriate in this case.
Dr. Rodriguez did not provide a rationalized medical opinion on the issue. He identified
“50 percent” of the sciatic nerve in his report, without providing further explanation as to the
appropriate use of this table in the present case. Dr. Rodriguez did not provide any medical
rationale to support his application of Table 17-37 of the A.M.A., Guides.
The Board finds that the opinion of the Office medical adviser represents the weight of
the evidence in this case. He identified the S1 nerve root, which under Table 15-18 has a
maximum impairment of 5 percent for sensory deficit or pain.4 The impairment was graded
under Table 15-15 as Grade 4, which is for “distorted superficial tactile sensibility (diminished
light touch), with or without minimal abnormal sensations or pain, that is forgotten during
activity.”5 The medical adviser noted the provisions of Table 15-15 and found this grade
represented appellant’s impairment. Grade 4 results in an impairment of 1 to 25 percent of the
maximum, and the Office medical adviser used 25 percent.
The resulting impairment is
therefore 25 percent of 5 percent, or 1.25 percent, which is rounded to 1 percent for each leg.6
The number of weeks of compensation for a schedule award is determined by the
compensation schedule at 5 U.S.C. § 8107(c). For complete loss of use of the leg, the maximum
number of weeks of compensation is 288 weeks. Since appellant’s impairment was 2 percent,
she is entitled to 2 percent of 288 weeks, or 5.76 weeks of compensation. It is well established
that the period covered by a schedule award commences on the date that the employee reaches
maximum medical improvement from residuals of the employment injury.7 In this case the
Office medical adviser properly concluded that the date of maximum medical improvement was
the date of examination by Dr. Rodriguez. The award therefore properly runs for 5.76 weeks
commencing on October 9, 2007.

3

A.M.A., Guides 552. Table 17-37 provides impairment ratings for nerve deficits in specific nerves. Figures 178 and 17-9 show the sensory and motor nerves of the lower extremities.
4

Id. at 424, Table 15-18.

5

Id. at 424, Table 15-15.

6

As the Office’s procedure manual explains with respect to hearing loss, the number is rounded up from .50 and
down from .49. Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)
(September 1994).
7

Albert Valverde, 36 ECAB 233, 237 (1984).

3

LEGAL PRECEDENT -- ISSUE 2
Under 5 U.S.C. § 8101(2), “‘monthly pay’” means the monthly pay at the time of injury
or the monthly pay at the time disability begins, or the monthly pay at the time compensable
disability recurs, if the recurrence begins more than 6 months after the injured employee resumes
regular full-time employment with the United States, whichever is greater.…” If there is
permanent disability involving the loss of use of a scheduled member of the body, the basic
compensation rate is 66 and 2/3 percent of the employee’s monthly pay.8
ANALYSIS -- ISSUE 2
Appellant’s representative requested the Board to review the issue of pay rate without
providing any specific argument. The pay rate for compensation purposes was $487.44 per week
based on appellant’s pay as of March 29, 1994. On that date appellant had been reassigned to a
position that did not include Sunday or night pay. Since she was unable to earn the wages she
had earned at the time of injury, this represents the date disability began.9 The Office determined
that appellant’s pay rate as of March 29, 1994 was $25,380.00 annually, with a base salary of
$24,380.00 plus $966.80 in Sunday and night differential. No probative evidence of error
regarding its determination was submitted. With respect to the compensation rate, there was no
evidence establishing entitlement to augmented compensation under 5 U.S.C. § 8110 and
therefore appellant was paid at a compensation rate of 66 and 2/3 percent.
CONCLUSION
The weight of the probative medical evidence did not establish more than a one percent
permanent impairment to each leg. The pay rate for compensation purposes was correct based
on the evidence of record.

8

5 U.S.C. § 8107.

9

The term “disability” as used under the Act means the incapacity, because of injury in employment, to earn the
wages which the employee was receiving at the time of injury. Donald Johnson, 44 ECAB 540, 548 (1993); 20
C.F.R. § 10.5 (17).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2008 is affirmed.
Issued: January 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

